Exhibit 10.6

 

TERADYNE, INC.

 

1996 EMPLOYEE STOCK PURCHASE PLAN

 

(as amended as of May 27, 2004)

 

Article 1 - Purpose.

 

This 1996 Employee Stock Purchase Plan (the “Plan”) is intended to encourage
stock ownership by all eligible employees of Teradyne, Inc. (the “Company”), a
Massachusetts corporation, and its participating subsidiaries (as defined in
Article 17) so that they may share in the growth of the Company by acquiring or
increasing their proprietary interest in the Company. The Plan is designed to
encourage eligible employees to remain in the employ of the Company and its
participating subsidiaries. The Plan is intended to constitute an “employee
stock purchase plan” within the meaning of Section 423(b) of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

Article 2 - Administration of the Plan.

 

The Plan may be administered by a committee appointed by the Board of Directors
of the Company (the “Committee”). The Committee shall consist of not less than
two members of the Company’s Board of Directors. The Board of Directors may from
time to time remove members from, or add members to, the Committee. Vacancies on
the Committee, howsoever caused, shall be filled by the Board of Directors. The
Committee may select one of its members as Chairman, and shall hold meetings at
such times and places as it may determine. Acts by a majority of the Committee,
or acts reduced to or approved in writing by a majority of the members of the
Committee, shall be the valid acts of the Committee.

 

The interpretation and construction by the Committee of any provisions of the
Plan or of any option granted under it shall be final, unless otherwise
determined by the Board of Directors. The Committee may from time to time adopt
such rules and regulations for carrying out the Plan as it may deem best,
provided that any such rules and regulations shall be applied on a uniform basis
to all employees under the Plan. No member of the Board of Directors or the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any option granted under it.

 

In the event the Board of Directors fails to appoint or refrains from appointing
a Committee, the Board of Directors shall have all power and authority to
administer the Plan. In such event, the word “Committee” wherever used herein
shall be deemed to mean the Board of Directors.

 

Article 3 - Eligible Employees.

 

No option may be granted to any person serving as a member of the Committee at
the time of grant. Subject to the foregoing limitation, all employees of the
Company or any of its participating subsidiaries on United States payroll who
are employees of the



--------------------------------------------------------------------------------

Company or any of its participating subsidiaries (i) on or before the first day
of any Payment Period (as defined in Article 5) or (ii) for employees first
employed after the first day of a particular Payment Period, on or before the
first day of the next succeeding July in any such Payment Period, and whose
customary employment is not less than twenty hours per week and more than five
months in any calendar year shall be eligible to receive options under the Plan
to purchase common stock of the Company, par value $.125 per share (“Common
Stock”). An employee eligible under this Plan solely by virtue of clause (ii) of
the preceding sentence shall be referred to herein as a “July Employee.” All
eligible employees shall have the same rights and privileges hereunder. Persons
who elect to enter the Plan in accordance with Article 7 and who are eligible
employees on the first business day of any Payment Period (as defined in Article
5) (or on the first business day of July with respect to July Employees) shall
receive their options as of such day. Persons who elect to enter the Plan in
accordance with Article 7 and who become eligible employees after any date on
which options are granted under the Plan shall be granted options on the first
business day of the next succeeding Payment Period or the first business day of
July (whichever is applicable) on which options are granted to eligible
employees under the Plan. In no event, however, may an employee be granted an
option if such employee, immediately after the option was granted, would be
treated as owning stock possessing five percent or more of the total combined
voting power or value of all classes of stock of the Company or of any parent
corporation or subsidiary corporation, as the terms “parent corporation” and
“subsidiary corporation” are defined in Section 424(e) and (f) of the Code. For
purposes of determining stock ownership under this paragraph, the rules of
Section 424(d) of the Code shall apply, and stock which the employee may
purchase under outstanding options shall be treated as stock owned by the
employee.

 

Article 4 - Stock Subject to the Plan.

 

The stock subject to the options under the Plan shall be authorized but unissued
Common Stock, or shares of Common Stock reacquired by the Company, including
shares purchased in the open market. The aggregate number of shares which may be
issued pursuant to the Plan is 15,400,000, subject to adjustment as provided in
Article 12. If any option granted under the Plan shall expire or terminate for
any reason without having been exercised in full or shall cease for any reason
to be exercisable in whole or in part, the unpurchased shares subject thereto
shall again be available under the Plan.

 

Article 5 - Payment Period and Stock Options.

 

For the duration of the Plan, the Payment Period shall be defined as the
twelve-month period commencing on the first day of January and ending annually
on the last day of December of each calendar year. Notwithstanding the
foregoing, the first Payment Period during which payroll deductions will be
accumulated under the Plan shall commence on July 1, 1996 and shall end on
December 31, 1996.

 

On the first business day of each Payment Period (or on the first business day
of July of such Payment Period in the case of a July Employee), the Company will
grant to each eligible employee who is then a participant in the Plan an option
to purchase on the last day of such Payment Period, at the Option Price
hereinafter provided for, a maximum of

 

2



--------------------------------------------------------------------------------

6,000 shares, on condition that such employee remains eligible to participate in
the Plan throughout the remainder of such Payment Period. The participant shall
be entitled to exercise the option so granted only to the extent of the
participant’s accumulated payroll deductions on the last day of such Payment
Period. If the participant’s accumulated payroll deductions on the last day of
the Payment Period would enable the participant to purchase more than 6,000
shares except for the 6,000 share limitation, the excess of the amount of the
accumulated payroll deductions over the aggregate purchase price of the 6,000
shares shall be promptly refunded to the participant by the Company, without
interest. The Option Price per share for each Payment Period shall be the lesser
of (i) 85% of the fair market value of the Common Stock on the first business
day of the Payment Period (or, in the case of a July Employee, on the first
business day of July of such Payment Period) and (ii) 85% of the fair market
value of the Common Stock on the last business day of the Payment Period, in
either event rounded up to the nearest cent. The foregoing limitation on the
number of shares subject to option and the Option Price shall be subject to
adjustment as provided in Article 12.

 

For purposes of the Plan, the term “fair market value” on any date means (i) the
average (on that date) of the high and low prices of the Common Stock on the
principal national securities exchange on which the Common Stock is traded, if
the Common Stock is then traded on a national securities exchange; or (ii) the
last reported sale price (on that date) of the Common Stock on The Nasdaq Stock
Market, if the Common Stock is not then traded on a national securities
exchange; or (iii) the average of the closing bid and asked prices last quoted
(on that date) by an established quotation service for over-the-counter
securities, if the Common Stock is not reported on The Nasdaq Stock Market; or
(iv) if the Common Stock is not publicly traded, the fair market value of the
Common Stock as determined by the Committee after taking into consideration all
factors which it deems appropriate, including, without limitation, recent sale
and offer prices of the Common Stock in private transactions negotiated at arm’s
length.

 

For purposes of the Plan, the term “business day” means a day on which there is
trading on The Nasdaq Stock Market or the aforementioned national securities
exchange, whichever is applicable pursuant to the preceding paragraph; and if
neither is applicable, a day that is not a Saturday, Sunday or legal holiday in
Massachusetts.

 

Notwithstanding any other provision herein, no employee shall be granted an
option which permits the employee’s right to purchase stock under the Plan, and
under all other Section 423(b) employee stock purchase plans of the Company and
any parent or subsidiary corporations, to accrue at a rate which exceeds $25,000
of fair market value of such stock (determined on the date or dates that options
on such stock were granted) for each calendar year in which such option is
outstanding at any time. The purpose of the limitation in the preceding sentence
is to comply with Section 423(b)(8) of the Code. If the participant’s
accumulated payroll deductions on the last day of the Payment Period would
otherwise enable the participant to purchase Common Stock in excess of the
Section 423(b)(8) $25,000 limitation described in this paragraph, the excess of
the amount of the accumulated payroll deductions over the aggregate purchase
price of the shares actually purchased shall be promptly refunded to the
participant by the Company, without interest.

 

3



--------------------------------------------------------------------------------

Article 6 - Exercise of Option.

 

Each eligible employee who continues to be a participant in the Plan on the last
day of a Payment Period shall be deemed to have exercised his or her option on
such date and shall be deemed to have purchased from the Company such number of
full shares of Common Stock reserved for the purpose of the Plan as the
participant’s accumulated payroll deductions on such date will pay for at the
Option Price, subject to the 6,000 share limit of the option and the Section
423(b)(8) $25,000 limitation described in Article 5. If the individual is not a
participant on the last day of a Payment Period, then he or she shall not be
entitled to exercise his or her option. Only full shares of Common Stock may be
purchased under the Plan. Unused payroll deductions remaining in a participant’s
account at the end of a Payment Period solely by reason of the inability to
purchase a fractional share (and for no other reason) shall be refunded.

 

Article 7 - Authorization for Entering the Plan.

 

An employee may elect to enter the Plan by filling out, signing and delivering
to the Company an authorization:

 

A. Stating the percentage to be deducted from the employee’s pay;

 

B. Authorizing the purchase of stock for the employee in each Payment Period in
accordance with the terms of the Plan; and

 

C. Specifying the exact name or names in which stock purchased for the employee
is to be issued as provided under Article 11 hereof.

 

Such authorization must be received by the Company on or before the first day of
the next succeeding Payment Period or on or prior to the first day of July of
such Payment Period in the case of a July Employee.

 

Unless a participant files a new authorization or withdraws from the Plan, the
deductions and purchases under the authorization the participant has on file
under the Plan will continue from one Payment Period to succeeding Payment
Periods as long as the Plan remains in effect.

 

The Company will accumulate and hold for each participant’s account the amounts
deducted from his or her pay. No interest will be paid on these amounts.

 

Article 8 - Maximum Amount of Payroll Deductions.

 

An employee may authorize payroll deductions in an amount (expressed as a whole
percentage) not less than two percent (2%) but not more than ten percent (10%)
of the employee’s cash compensation.

 

Article 9 - Change in Payroll Deductions.

 

Deductions may not be increased during a Payment Period. Deductions may be
decreased during a Payment Period, provided that an employee may not decrease
his deduction more often than twice during any Payment Period (and with respect
to July Employees once during any Payment Period).

 

4



--------------------------------------------------------------------------------

Article 10 - Withdrawal from the Plan.

 

A participant may withdraw from the Plan (in whole but not in part) at any time
prior to the last day of a Payment Period by delivering a withdrawal notice to
the Company.

 

To re-enter the Plan, an employee who has previously withdrawn must file a new
authorization on or before the first day of the next Payment Period in which he
or she wishes to participate. The employee’s re-entry into the Plan becomes
effective at the beginning of such Payment Period, provided that he or she is an
eligible employee on the first business day of the Payment Period.

 

Article 11 - Issuance of Stock.

 

Certificates for stock issued to participants shall be delivered as soon as
practicable after each Payment Period by the Company’s transfer agent.

 

Stock purchased under the Plan shall be issued only in the name of the
participant, or if the participant’s authorization so specifies, in the name of
the participant and another person of legal age as joint tenants with rights of
survivorship.

 

Article 12 - Adjustments.

 

Upon the happening of any of the following described events, a participant’s
rights under options granted under the Plan shall be adjusted as hereinafter
provided:

 

A. In the event that the shares of Common Stock shall be subdivided or combined
into a greater or smaller number of shares or if, upon a reorganization,
split-up, liquidation, recapitalization or the like of the Company, the shares
of Common Stock shall be exchanged for other securities of the Company, each
participant shall be entitled, subject to the conditions herein stated, to
purchase such number of shares of Common Stock or amount of other securities of
the Company as were exchangeable for the number of shares of Common Stock that
such participant would have been entitled to purchase except for such action,
and appropriate adjustments shall be made in the purchase price per share to
reflect such subdivision, combination or exchange; and

 

B. In the event the Company shall issue any of its shares as a stock dividend
upon or with respect to the shares of stock of the class which shall at the time
be subject to options hereunder, each participant upon exercising such an option
shall be entitled to receive (for the purchase price paid upon such exercise)
the shares as to which the participant is exercising his or her option and, in
addition thereto (at no additional cost), such number of shares of the class or
classes in which such stock dividend or dividends were declared or paid, and
such amount of cash in lieu of fractional shares, as is equal to the number of
shares thereof and the amount of cash in lieu of fractional shares,
respectively, which the participant would have received if the participant had
been the holder of the shares as to which the participant is exercising his or
her option at all times between the date of the granting of such option and the
date of its exercise.

 

Upon the happening of any of the foregoing events, the class and aggregate
number of shares set forth in Article 4 hereof which are subject to options
which have been or may be granted under the Plan and the limitations set forth
in the second paragraph of Article 5

 

5



--------------------------------------------------------------------------------

shall also be appropriately adjusted to reflect the events specified in
paragraphs A and B above. Notwithstanding the foregoing, any adjustments made
pursuant to paragraphs A or B shall be made only after the Committee, based on
advice of counsel for the Company, determines whether such adjustments would
constitute a “modification” (as that term is defined in Section 424 of the
Code). If the Committee determines that such adjustments would constitute a
modification, it may refrain from making such adjustments.

 

If the Company is to be consolidated with or acquired by another entity in a
merger, a sale of all or substantially all of the Company’s assets or otherwise
(an “Acquisition”), the Committee or the board of directors of any entity
assuming the obligations of the Company hereunder (the “Successor Board”) shall,
with respect to options then outstanding under the Plan, either (i) make
appropriate provision for the continuation of such options by arranging for the
substitution on an equitable basis for the shares then subject to such options
either (a) the consideration payable with respect to the outstanding shares of
the Common Stock in connection with the Acquisition, (b) shares of stock of the
successor corporation, or a parent or subsidiary of such corporation, or (c)
such other securities as the Successor Board deems appropriate, the fair market
value of which shall not exceed the fair market value of the shares of Common
Stock subject to such options immediately preceding the Acquisition; or (ii)
terminate each participant’s options in exchange for a cash payment equal to the
excess of the fair market value on the date of the Acquisition of the number of
shares of Common Stock that the participant’s accumulated payroll deductions as
of the date of the Acquisition could purchase, at an option price determined
with reference only to the first business day of the applicable Payment Period
(or the first business day of July of such Payment Period in the case of a July
Employee) and subject to the 6,000 share limit, Code Section 423(b)(8) and
fractional-share limitations on the amount of stock a participant would be
entitled to purchase over the aggregate option price to such participant
thereof.

 

The Committee or Successor Board shall determine the adjustments to be made
under this Article 12, and its determination shall be conclusive.

 

Article 13 - No Transfer or Assignment of Employee’s Rights.

 

An option granted under the Plan may not be transferred or assigned, otherwise
than by will or by the laws of descent and distribution. Any option granted
under the Plan may be exercised, during the participant’s lifetime, only by the
participant.

 

Article 14 - Termination of Employee’s Rights.

 

Whenever a participant ceases to be an eligible employee because of retirement,
voluntary or involuntary termination, resignation, layoff, discharge, death or
for any other reason, his or her rights under the Plan shall immediately
terminate, and the Company shall promptly refund, without interest, the entire
balance of his or her payroll deduction account under the Plan; provided,
however, that if an employee is laid off during the last three months of any
Payment Period, he shall nevertheless be deemed to be a participant in the Plan
on the last day of the Payment Period. Notwithstanding the foregoing, eligible
employment shall be treated as continuing intact while a participant is on
military leave, sick leave or other bona fide leave of absence, for up to 90
days, or, if such leave is

 

6



--------------------------------------------------------------------------------

longer than 90 days, for so long as the participant’s right to re-employment is
guaranteed either by statute or by written contract. Notwithstanding any other
provision herein, if a participant’s employment is terminated by reason of
retirement, and the date of such termination occurs after the date that is 3
months prior to the last day of the Payment Period, such participant’s rights
under the Plan are not immediately terminated, and if the participant has not
withdrawn from the Plan, such participant’s options shall be deemed to have been
exercised on the last day of the Payment Period in accordance with the terms of
the Plan.

 

Article 15 - Termination and Amendments to Plan.

 

The Plan may be terminated at any time by the Company’s Board of Directors but
such termination shall not affect options then outstanding under the Plan. If at
any time shares of stock reserved for the purpose of the Plan remain available
for purchase but not in sufficient number to satisfy all then unfilled purchase
requirements, the available shares shall be apportioned among participants in
proportion to the amount of payroll deductions accumulated on behalf of each
participant that would otherwise be used to purchase stock, and the Plan shall
terminate. Upon such termination or any other termination of the Plan, all
payroll deductions not used to purchase stock will be refunded, without
interest.

 

The Committee or the Board of Directors may from time to time adopt amendments
to the Plan provided that, without the approval of the shareholders of the
Company, no amendment may (i) increase the number of shares that may be issued
under the Plan; (ii) change the class of employees eligible to receive options
under the Plan, if such action would be treated as the adoption of a new plan
for purposes of Code Section 423(b) and the regulations thereunder; (iii) cause
Rule 16b-3 under the Securities Exchange Act of 1934 to become inapplicable to
the Plan; or (iv) materially revise the plan pursuant to the rules and
regulations of the NYSE.

 

Article 16 - Limits on Sale of Stock Purchased under the Plan.

 

The Plan is intended to provide shares of Common Stock for investment and not
for resale. The Company does not, however, intend to restrict or influence any
employee in the conduct of his or her own affairs. An employee may, therefore,
sell stock purchased under the Plan at any time the employee chooses, subject to
compliance with any applicable federal or state securities laws and subject to
any restrictions imposed under Article 21 to ensure that tax withholding
obligations are satisfied. THE EMPLOYEE ASSUMES THE RISK OF ANY MARKET
FLUCTUATIONS IN THE PRICE OF THE STOCK.

 

Article 17 - Participating Subsidiaries.

 

The term “participating subsidiary” shall mean any present or future subsidiary
of the Company, as that term is defined in Section 424(f) of the Code, that is
designated from time to time by the Board of Directors to participate in the
Plan. The Board of Directors shall have the power to make such designation
before or after the Plan is approved by the shareholders.

 

7



--------------------------------------------------------------------------------

Article 18 - Optionees Not Shareholders.

 

Neither the granting of an option to an employee nor the deductions from his or
her pay shall constitute such employee a stockholder of the shares covered by an
option until such shares have been actually purchased by the employee.

 

Article 19 - Application of Funds.

 

The proceeds received by the Company from the sale of Common Stock pursuant to
options granted under the Plan will be used for general corporate purposes.

 

Article 20 - Notice to Company of Disqualifying Disposition.

 

By electing to participate in the Plan, each participant agrees to notify the
Company in writing immediately after the participant transfers Common Stock
acquired under the Plan, if such transfer occurs within two years after the
first business day of the Payment Period in which such Common Stock was
acquired. Each participant further agrees to provide any information about such
a transfer as may be requested by the Company or any subsidiary corporation in
order to assist it in complying with the tax laws. Such dispositions generally
are treated as “disqualifying dispositions” under Sections 421 and 424 of the
Code, which have certain tax consequences to participants and to the Company and
its participating subsidiaries.

 

Article 21 - Withholding of Additional Income Taxes.

 

By electing to participate in the Plan, each participant acknowledges that the
Company and its participating subsidiaries are required to withhold taxes with
respect to the amounts deducted from the participant’s compensation and
accumulated for the benefit of the participant under the Plan, and each
participant agrees that the Company and its participating subsidiaries may
deduct additional amounts from the participant’s compensation, when amounts are
added to the participant’s account, used to purchase Common Stock or refunded,
in order to satisfy such withholding obligations. Each participant further
acknowledges that when Common Stock is purchased under the Plan the Company and
its participating subsidiaries may be required to withhold taxes with respect to
all or a portion of the difference between the fair market value of the Common
Stock purchased and its purchase price, and each participant agrees that such
taxes may be withheld from compensation otherwise payable to such participant.
It is intended that tax withholding will be accomplished in such a manner that
the full amount of payroll deductions elected by the participant under Article 7
will be used to purchase Common Stock. However, if amounts sufficient to satisfy
applicable tax withholding obligations have not been withheld from compensation
otherwise payable to any participant, then, notwithstanding any other provision
of the Plan, the Company may withhold such taxes from the participant’s
accumulated payroll deductions and apply the net amount to the purchase of
Common Stock, unless the participant pays to the Company, prior to the exercise
date, an amount sufficient to satisfy such withholding obligations. Each
participant further acknowledges that the Company and its participating
subsidiaries may be required to withhold taxes in connection with the
disposition of stock acquired under the Plan and agrees that the Company or any
participating subsidiary may take whatever action it considers appropriate to
satisfy such withholding requirements, including

 

8



--------------------------------------------------------------------------------

deducting from compensation otherwise payable to such participant an amount
sufficient to satisfy such withholding requirements or conditioning any
disposition of Common Stock by the participant upon the payment to the Company
or such subsidiary of an amount sufficient to satisfy such withholding
requirements.

 

Article 22 - Governmental Regulations.

 

The Company’s obligation to sell and deliver shares of Common Stock under the
Plan is subject to the approval of any governmental authority required in
connection with the authorization, issuance or sale of such shares.

 

Government regulations may impose reporting or other obligations on the Company
with respect to the Plan. For example, the Company may be required to identify
shares of Common Stock issued under the Plan on its stock ownership records and
send tax information statements to employees and former employees who transfer
title to such shares.

 

Article 23 - Governing Law.

 

The validity and construction of the Plan shall be governed by the laws of
Massachusetts, without giving effect to the principles of conflicts of law
thereof.

 

Article 24 - Approval of Board of Directors and Stockholders of the Company.

 

The Plan was adopted by the Board of Directors on March 19, 1996 and on such
date the Board of Directors resolved that the Plan was to be submitted to the
shareholders of the Company for approval at the next meeting of shareholders. If
the Plan does not receive such approval, all payroll deductions shall be
returned without interest and the Plan shall be terminated.

 

9